Undercofler, Presiding Justice.
Appellant was convicted of armed robbery and sentenced to 20 years imprisonment. He appeals complaining that his incriminating oral statements were not freely and voluntarily given and should not have been admitted in evidence. Appellant argues further that without these statements the evidence was insufficient to support the verdict. We find no error. A review of the record supports the finding by the trial court at a Jackson v. Denno hearing and by the jury that the statements were made freely and voluntarily.

Judgment affirmed.


All the Justices concur.